Case: 13-12155    Date Filed: 09/24/2013   Page: 1 of 3


                                                      [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-12155
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 8:13-cv-00652-JDW-AEP



DEBORAH LEYVA,
SARAH ZAKRZEWSKI,

                                                      Plaintiffs - Appellants,

                                   versus

MAJOR CHRISTOPHER DANIELS,
personally,

                                                      Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 24, 2013)

Before HULL, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 13-12155     Date Filed: 09/24/2013    Page: 2 of 3


      Deborah Leyva and Sarah Zakrzewski appeal the district court’s dismissal of

their complaint for lack of subject matter jurisdiction. After careful review, we

affirm.

      Marliene Hardman died in 2012, leaving behind two children, Christopher

Daniels and Leyva, and several grandchildren, including Zakrzewski. In her will,

Hardman named Daniels, Leyva, and Zakrzewski beneficiaries of her estate and

named Daniels personal representative. Leyva and Zakrzewski sued Daniels in

federal court, alleging that he breached his fiduciary duty to them as beneficiaries,

mismanaged the estate, engaged in self-dealing, and generally did not fulfill his

obligations under Florida probate law. Leyva and Zakrzewski argued the district

court had diversity jurisdiction because they are citizens of Florida and Colorado,

respectively, and Daniels is a citizen of Texas. See 28 U.S.C. § 1332(a)(1). The

district court, however, concluded that because the complaint alleged claims

against Daniels only as the legal representative of Hardman’s estate, he was treated

as a citizen of Hardman’s home state, Florida. Thus, the court determined it lacked

diversity jurisdiction. Leyva and Zakrzewski now appeal.

      “The existence of jurisdiction is a question of law we review de novo.”

Travaglio v. Am. Express Co., — F.3d — , No. 11-15292, 2013 WL 4406389, at

*2 (11th Cir. Aug. 19, 2013). Federal courts have diversity jurisdiction over civil

actions between citizens of different states where the amount in controversy


                                          2
                 Case: 13-12155        Date Filed: 09/24/2013       Page: 3 of 3


exceeds $75,000. 28 U.S.C. § 1332(a)(1). “Diversity jurisdiction requires

complete diversity; every plaintiff must be diverse from every defendant.” Triggs

v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998). Under 28

U.S.C. § 1332(c)(2), “the legal representative of the estate of a decedent shall be

deemed to be a citizen only of the same State as the decedent.” A legal

representative can retain his personal citizenship only if the suit concerns him

acting in a personal capacity. See Palmer v. Hosp. Auth. of Randolph Cnty., 22

F.3d 1559, 1562 n.1 (11th Cir. 1994).

       Leyva and Zakrzewski argue the district court erroneously found that

Daniels was a Florida citizen because their allegations concerned Daniels acting in

his personal capacity. But the complaint alleges only that Daniels acted

improperly as the representative of Hardman’s estate. Any potential liability

Daniels faces arises out of actions he took as the estate’s legal representative, not

as an individual. Thus, Daniels is deemed a Florida citizen for purposes of this

suit. See id.; 28 U.S.C. § 1332(c)(2).1 And because Leyva is also a Florida citizen,

the parties were not completely diverse and the district court correctly dismissed

the complaint. See Triggs, 154 F.3d at 1287; see also 28 U.S.C. § 1332(a)(1).

       AFFIRMED.


1
 Leyva and Zakrzewski argue that Daniels retains his personal citizenship because he could be
held personally liable under Florida law, but they cite no case indicating that personal liability
cannot be imposed on an individual when he acts in a representative capacity.
                                                 3